Case 2:20-cr-00057-GMN-VCF Document 43 Filed 11/25/20 Page 1of 3

 

 

Oo wonn an FF W NH

Db Nh BW bh PH NH NH HD HN HB HSH Se Se Se HRP Se ee KE
oN DO UN BP WwW HO K DOD ODO ON DH WH FF W NY YF CO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z
_V_ FILED RECEIVED
——— ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD
NOV 25 A620
CLERK US DISTRICT COURT.
DISTRICT OF NEVAD
BY. KD DEPUTY
Cc”
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-057-GMN-VCF
Plaintiff, Final Order of Forfeiture
Vv.
CARLOS PEARSON,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary

Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(6)(1) and (b)(2) and 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Carlos Pearson, to the
criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture
Allegation of the Criminal Indictment and shown by the United States to have the requisite
nexus to the offense to which Carlos Pearson, pled guilty. Criminal Indictment, ECF No. 1;
Change of Plea, ECF No. 32; Plea Agreement, ECF No. 33; Preliminary Order of
Forfeiture, ECF No. 34.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The government served every person reasonably identified as a potential claimant in
lieu of publication pursuant to Fed. R. Crim. P. 32.2(6)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).

///

 

 
Case 2:20-cr-00057-GMN-VCF Document 43 Filed 11/25/20 Page 2 of 3

 

oO wona an fF Ww LY

Oo bOS Ww bh Ne a

 

 

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according to law:

1. a weapon made from a Harrington Richardson, Inc. shotgun, with an

undetermined serial number (property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED Were 2T_, 2020.

bv

UNITE M. NAVARRO

 

UNITED STATES DISTRICT JUDGE

 
Case 2:20-cr-00057-GMN-VCF Document 43 Filed 11/25/20 Page 3 of 3

 

 

 

 

eo Oo NN Dn Uo FF W NY &

db NO bw Wb HN WH NY ND NO KH KR KF FH FP HF FP HPF Eee
oN AO UAH Rh Bw NSOUlUhrrESYlCUCOlmUlCUCCOUlCUCONDCUN UONDULCUCUOMCULD Ul elUCUDN GOR CO

 

 

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

November 5, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
